Title: From John Adams to Tench Coxe, 14 July 1791
From: Adams, John
To: Coxe, Tench



Dear Sir
Braintree July 14. 1791

I have received your favour of the thirtieth of June, with a continued Bill of the Treasurers Set of exchange No. 1351 for five hundred Dollars in my favour bearing date the 4th. day of May 1791 and drawn on Benjamin Lincoln Esq Collector of Boston, and I thank you for the trouble you have taken in this Affair.—I shall certainly hold myself bound to indemnify the United States for any Injury that may arise to them from the other Bill, although I cannot perceive how any disadvantage can possibly occur, as it certainly was not indorsed by me, and the Collector has been notified of the accident.
Accept of my best thanks for the fifth Number of an Answer to Lord Sheffield, which is as well written and as important as the former.
I inclose as you desired in one of your last Letters, your Receipt of the 30th. of April and am very much obliged by your friendly Offices in this Affair. Brislers Receipt to you for 500 dollars paid him, I received inclosed in your Letter.
Permit me to congratulate, the Secretary of the Treasury on the Success and Glory of his Bank; and him and you on the general Prosperity of our beloved Country. It is rather a fortunate Circumstance for the Public that the Ray of the restless and ambitious should by being directed at me, be drawn off from the Treasurer and his most important Operations.
With great and Sincere Esteem I have the / Honour to be, dear Sir, your most obedient / and humble servant.

John Adams